Citation Nr: 0510668	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  04-06 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), ulcer, and H. Pylori.

2.  Entitlement to an initial disability rating in excess of 
10 percent for migraine headaches.

3. Entitlement to an initial disability rating in excess of 
10 percent for bilateral hallux valgus with degenerative 
arthritis.

4.  Entitlement to an initial disability rating in excess of 
10 percent for bilateral pes planus and plantar fasciitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to 
December 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Atlanta, Georgia.  The veteran voiced 
disagreement in July 2002.  A statement of the case (SOC) was 
issued in February 2004.  Later that same month, the 
veteran's substantive appeal was received.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issues decided herein has been developed and obtained and all 
due process concerns have been addressed.

2.  The veteran was diagnosed with GERD upon his discharge 
from active duty and subsequent medical evidence shows 
continued treatment for a diagnosis of GERD.

3.  The veteran's service medical records show treatment for 
H. pylori, but these records do not contain a diagnosis of an 
ulcer.

4.  Competent, probative medical evidence does not reveal a 
current, chronic diagnosis of H. pylori or an ulcer.

5.  The veteran's migraine headaches are productive of 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  

6.  The veteran's bilateral hallux valgus is not manifested 
by resection of the metatarsal head of either foot, nor is 
the hallux valgus of such severity as to be equivalent to 
amputation of either great toe, and X-ray evidence does not 
reveal involvement of 2 or more major joints or 2 or more 
minor joint groups with occasional incapacitating 
exacerbations.

7.  The veteran's bilateral pes planus and plantar fasciitis 
is not productive of more than moderate impairment and is not 
manifest by severe symptoms as would be revealed by objective 
evidence of marked deformity, indication of swelling on use, 
and characteristic callosities.


CONCLUSIONS OF LAW

1.  GERD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).

2.  H. pylori and an ulcer were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).

3.  The criteria for a 30 percent disability rating, but no 
more, for migraine headaches are met during the pendency of 
this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 
8100(2004).

4.  The criteria for a disability rating in excess of 10 
percent for bilateral hallux valgus with degenerative 
arthritis are not met during the pendency of this appeal.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.10, 4.14, 4.40, 4.45, .459, 4.71a, Diagnostic Codes 5003, 
5010, 5280 (2004).

5.  The criteria for a disability rating in excess of 10 
percent for bilateral pes planus and plantar fasciitis are 
not met during the pendency of this appeal.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 
4.71a, Diagnostic Code 5276 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while on active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  Certain disabilities, including peptic ulcers, may 
be presumed to have been incurred in service if manifest to a 
compensable disease within one year of discharge from active 
duty.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

The veteran's service medical records have been thoroughly 
reviewed.  The records show that the veteran was treated for 
possible gastroenteritis in May 1999 and for reflux in 
November 2001.  In December 2001, the veteran was diagnosed 
with and received a two-week treatment course for positive 
results of H. pylori (bacteria) gastritis.  The veteran 
underwent a medical board evaluation in October 2001, with 
hospital records showing that a review of his systems showed 
that the veteran had GERD for which he was prescribed 
medication.  His October 2001 report of medical examination 
shows that his abdomen was clinically evaluated as normal 
while his report of medical history shows that he indicated 
that he had or had had frequent indigestion.

The veteran was afforded a VA examination in May 2002.  The 
resulting report shows that the veteran reported he was still 
experiencing symptoms of epigastric abdominal pain and 
recurrent episodes of heartburn, occurring mostly at night.  
The report shows that examiner noted that there had been no 
definitive diagnosis of peptic ulcer disease despite the 
veteran's positive H. pylori in service.  The report reflects 
that an upper gastrointestinal series was normal.  His VA 
treatment records contain assessments of GERD, treated with 
medication.

The veteran's in-service gastrointestinal complaints and GERD 
noted upon discharge from service, combined with his post-
service complaints and medical treatment for GERD are such 
that service connection is warranted for GERD.  See 38 C.F.R. 
§ 3.303 (2004).  To this extent, the veteran's appeal 
succeeds.

In his July 2002 notice of disagreement, the veteran 
indicates that his ulcer began in the latter part of 2001 and 
is due to medications he had been prescribed.  While the 
veteran was treated for H. pylori prior to his discharge from 
service, there is no competent medical evidence that the 
veteran was ever diagnosed to have an ulcer.  See Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995) (A layperson's account of 
what a doctor purportedly said is too attenuated and 
inherently unreliable to constitute "medical" evidence).   
The VA examiner also referred to this lack of diagnosis in 
the May 2002 examination report, as well as to normal 
gastrointestinal testing results.  Service connection 
requires the diagnosis of a current, chronic disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As the 
competent medical evidence fails to show a current diagnosis 
of a peptic ulcer, service connection must be denied.  The 
lack of a current diagnosis also prevents service connection 
being warranted on a presumptive basis.  Moreover, while the 
veteran may have been treated for H. pylori while in service, 
service connection and resulting benefits are not awarded 
solely for in-service treatment of an injury or a disease.  
Service connection and resulting benefits are awarded for a 
disability that result from the in-service injury or disease.  
As such, service connection cannot be granted merely based on 
the fact that the veteran was treated for H. pylori while in 
service.   

The veteran's February 2004 substantive appeal shows that the 
veteran argued that while an ulcer was not diagnosed at his 
discharge from service, he was not specifically examined for 
one since he was before a medical board for an orthopedic 
disability.  In contrast to the veteran's assertion, an 
October 2001 report of medical examination indicates that the 
veteran was clinically examined for more than just orthopedic 
disabilities.  And as previously indicated, the hospital 
records resulting from the medical board, while silent as to 
an ulcer, specifically noted GERD.  As such, the veteran's 
argument contained in his substantive appeal is unpersuasive.

The Board notes that the evidence does not demonstrate that 
the veteran has the requisite medical training or expertise 
that would render his opinion competent in this matter.  As a 
layman, the veteran is not qualified to render opinions as to 
medical diagnoses, etiology or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998).  As such, while the veteran is 
competent to describe symptoms, he is not competent to render 
a medical opinion that indicates that he has a current, 
chronic disability such as an ulcer as the result of his 
military service.  

In short, while service connection is warranted for GERD, the 
veteran's H. pylori and ulcer claims must be denied.  As the 
weight of the evidence is against the veteran's claims of 
entitlement to service connection for H. pylori and for an 
ulcer, the doctrine of reasonable doubt is not for 
application.  See Ortiz v. Principi, 274 F. 3d 1361, 1365 
(Fed. Cir. 2001) (The benefit-of-doubt rule does not apply 
when the preponderance of the evidence is against the claim).  

Increased Ratings

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2004).

In the appeal of an initial assignment of a rating 
disability, a veteran may be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, a practice known as "staged 
ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

In general, when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.3 (2004).

In orthopedic claims, determining the degree of limitation of 
motion, functional loss due to limited or excess movement, 
pain, weakness, excess fatigability, and/ or incoordination, 
and the provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are 
for consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1995).  Disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2004).

Migraine Headaches

The veteran's service-connected migraines are currently 
evaluated as 10 percent disabling.  He contends that his 
disability should be evaluated as 30 percent disabling.  A 30 
percent disability rating is warranted for migraines with 
characteristic prostrating attacks occurring on an average of 
once a month over last several months.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2004).  A 50 percent disability rating 
contemplates migraines with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  Id.

The May 2002 VA examination report shows that the veteran 
described his headaches as throbbing with severe pain 
associated with exposure to bright lights.  Occasionally the 
pain was also associated with nausea.  He indicated this his 
condition occurred most times every day for several hours for 
about six months.  The report shows that upon examination, 
the veteran had no neurological abnormalities.

His February 2004 substantive appeal reflects that the 
veteran asserted that he was experiencing headaches daily 
with little relief from his prescribed medication.  He wrote 
that the only way he was able to relieve headaches was to lay 
down in a dark room for three to four hours and that he had 
to take sick leave from work.

His VA treatment records have been reviewed and show 
treatment for migraine headaches, to include migraine 
medication.  The records show that his prescription of nine 
pills was renewed on a monthly basis.  Due to the veteran 
description of his symptomotology, combined with the 
objective evidence of prescription renewals, the Board 
concludes that the evidence shows a disability picture that 
approximates characteristic prostrating migraine attacks 
occurring on an average of once a month over last several 
months such that a 30 percent is warranted.  To this extent 
the appeal is granted.

Given the foregoing descriptions of the veteran's headaches, 
their frequencies and effects, for the period in question, 
the Board does not consider the evidence to reflect that they 
may be described as very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  While the veteran has asserted that he has 
to take sick leave due to headaches, there is no evidence of 
severe economic inadaptability.  Accordingly, the criteria 
for a 50 percent evaluation for migraines have not been met 
during the pendency of this appeal.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

In reaching this decision, the Board notes that the veteran's 
migraine headaches do not present manifestations that could 
be regarded as presenting an exceptional or unusual 
disability and the evidence is not reflective of factors that 
take it outside of the norm.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board finds that the disability 
at issue does not warrant referral for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
(2004).

Bilateral Hallux Valgus With Degenerative Arthritis

The veteran is service-connected for bilateral hallux valgus.  
The May 2002 VA examination report indicates that upon 
examination, the veteran had bunions on both great toes and 
the hallux valgus on the right showed angulation of the first 
metatarsophalangeal joint of 25 degrees and dorsiflexion of 5 
degrees.  The hallux valgus on the left showed angulation of 
the first metatarsophalangeal joint of 30 degrees with 
dorsiflexion of 5 degrees.  X-rays of the left and right feet 
revealed mild degenerative changes and bunion formation at 
the first metatarsophalangeal joint of the left foot.

Unilateral hallux valgus is rated as 10 percent disabling 
when operated with resection of the metatarsal head or when 
it is with such severity as to be equivalent to amputation of 
the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280 
(2004).  The evidence does not indicate and the veteran does 
not assert that his hallux valgus of either foot has required 
resection of the metatarsal head.  Nor does the medical 
evidence indicate that the veteran's limitation of function 
of either great toe is equivalent to amputation.  While the 
veteran complained of pain, the objective evidence indicates 
the veteran has use and mobility of both great toes 
(dorsiflexion to 5 degrees).  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2004).  Accordingly, under this Diagnostic Code, a 
compensable rating is not warranted for either foot based on 
hallux valgus.

The veteran is currently evaluated as 10 percent disabled for 
his service-connected bilateral hallux valgus based on X-ray 
findings of arthritis.  As previously indicated, the X-ray 
shows the veteran had mild degenerative changes and bunion 
formation at the first metatarsophalangeal joint of the left 
foot.  Generally, degenerative arthritis is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2004).  When, 
as in the instant case, such an evaluation results in a 
noncompensable rating, a 10 percent evaluation is applicable 
for each such major joint or group of minor joints affected.  
A higher 20 percent disability rating is warranted for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups with 
occasional incapacitating exacerbations.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003).  As the evidence of record 
merely shows mild degenerative changes of the first 
metatarsophalangeal joint of the left foot, there is no basis 
for a higher 20 percent rating at any point during the 
pendency of this appeal, as 2 or more minor joint groups are 
not involved.  As such, the weight of the evidence is against 
the veteran's increased rating claim and the doctrine of 
reasonable doubt is not for application.  See 38 C.F.R. 
§§ 4.3, 4.7 (2004).

While the evidence shows that the veteran has complained of 
pain in connection with his bilateral hallux valgus, the 
record does not show a disability picture so unusual that it 
renders application of the rating schedule impractical.  
There is no medical evidence of frequent hospitalization or 
evidence that bilateral hallux valgus has caused marked 
interference with employment.  Accordingly, the Board finds 
that the disability at issue does not warrant referral for 
the assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b) (2004).



Bilateral Pes Planus And Plantar Fasciitis

The veteran is dissatisfied with his 10 percent disability 
rating for his service-connected bilateral pes planus and 
plantar fasciitis.  Both his July 2002 notice of disagreement 
and his February 2004 substantive appeal show that the 
veteran has pointed to his in-service complaints and 
treatment for pes planus, presumably to support his claim of 
entitlement to a higher disability rating.  A review of the 
record does show that the veteran was found by a medical 
board to unfit for military duties due to his bilateral pes 
planus.  However, disability ratings for service-connected 
disabilities are based upon the average impairments of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155 
(West 2002) (emphasis added).  As such, the fact that the 
veteran was found unfit for military duty due to his 
bilateral pes planus, alone, does not entitle the veteran to 
a higher disability rating.

The veteran's current schedular rating contemplates moderate 
flatfoot (pes planus) with the weight-bearing line being over 
or medial to the great toe, inward bowing of the tendon 
Achilles, and pain on manipulation and use of the feet.  
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2004).  Severe 
bilateral flatfoot warrants a 30 percent rating where there 
is objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities.  Id.

The veteran's VA treatment records simply record chronic foot 
pain and the veteran has referred to daily pain upon use, to 
include with extended standing.  The May 2002 VA examination 
report shows that upon examination, the veteran had bilateral 
pes planus with no skin breakdown or callosities on the feet.  
The nonweight- and weight-bearing alignments of the Achilles' 
tendons were good and there were no vascular abnormalities of 
the feet.  The report shows that there was tenderness on 
palpation of the medial borders of both feet but the bones of 
the feet were normal, without evidence of deformity or 
osteomyleotitis.  

While the evidence does reveal complaints of pain and 
objective evidence of tenderness upon examination, the 
objective evidence does not show characteristic callosities, 
marked deformity, or any indication of swelling upon use such 
that the veteran's bilateral pes planus with plantar 
fasciitis may be considered severe and warrant a 30 percent 
disability rating.  As the veteran's disability picture does 
not more closely approximate the criteria for a higher 
disability rating at any point during the pendency of this 
appeal, a staged rating is not appropriate.  

In short, the weight of the evidence is against the veteran's 
increased rating claim and the doctrine of reasonable doubt 
is not for application.  See 38 C.F.R. §§ 4.3, 4.7 (2004).  
Nor is referral for the assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b) warranted.  While the 
veteran has indicated that his bilateral pes planus 
interferers with employment, the evidence of record does not 
reveal an unusual or exceptional disability picture that 
renders impracticable the rating schedule.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992).

Duty to Notify and Assist

In closing, the Board will address the notice and duty to 
assist requirements of VA as originally set out in the 
Veterans Claims Assistance Act of 2000 (VCAA).  In this 
regard, VA must notify the claimant of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran filed his 
original service connection claims in November 2001.  
Immediately thereafter, he was notified by a letter of the 
principles of service connection, to include the necessary 
evidence.  The November 2001 letter also advised the veteran 
that while VA would request evidence on his behalf, it was 
ultimately his responsibility for providing the evidence to 
support his claims.  The letter informed him that VA would 
make reasonable efforts to get such things as medical 
records, employment record or records from other agencies but 
that he was responsible for giving VA enough information 
about the records so that a request could be made.  He was 
informed that he could help with his claim by sending 
information about additional evidence or the evidence itself 
as soon as possible, and thus may be considered advised to 
submit any pertinent evidence in his possession.

The veteran filed a notice of disagreement with the 
disability ratings assigned in the June 2002 rating decision.  
Thereafter, a SOC was issued that provided the veteran with 
the regulations regarding VA's duty to assist with his claim 
and the regulatory criteria used to evaluate his 
disabilities.  Given the foregoing letter, together with the 
information provided in rating decision and the SOC, all of 
which explained the criteria for awarding the benefits sought 
and the rationales for the RO's conclusions, the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Based on the procedural history of this case, it is 
the conclusion of the Board that VA has no outstanding or 
unmet duty to inform the veteran that any additional 
information or evidence is needed.  As such, the Board 
considers the VA's notice requirements have been met in this 
case and any issue as to timing to not have prejudiced him.  
See also VAOPGCPREC 8-03 (Dec. 22, 2003); 69 Fed. Reg. 25180 
(2004). 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran was afforded a VA examination in May 
2002.  See 38 C.F.R. § 3.159(c)(4) (2004).  The resulting 
report has been obtained.  His service medical records and VA 
records have been associated with his claims folder.  The 
veteran has not specifically identified or authorized the 
request of any additional evidence, such as employment 
records.  As such, the Board concludes that no further 
assistance to the veteran regarding development of evidence 
is required.  See 38 U.S.C.A. § 5103A(b)(3) (West 2002); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 


ORDER

Service connection for GERD is granted.

Service connection for H. pylori and an ulcer is denied.

A 30 percent disability rating, but no more, for migraine 
headaches, is granted, subject to the laws and regulations 
governing the disbursement of VA benefits.

An increased rating for bilateral hallux valgus with 
degenerative arthritis is denied.

An increased rating for bilateral pes planus and plantar 
fasciitis is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


